Citation Nr: 9923460	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbar and thoracic spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1953 
to February 1961 and from June 1963 to June 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued the evaluation of the 
veteran's arthritis of the lumbar and thoracic spines as 20 
percent disabling.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected arthritis of the lumbar 
and thoracic spines is productive of slight limitation of 
motion.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 20 percent for 
arthritis of the thoracic and lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5291, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his 
arthritis of the lumbar and thoracic (dorsal) spines should 
be increased to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for a back 
condition in June 1968, evaluated as 10 percent disabling.  
X-rays taken at that time showed a normal cervical spine, and 
hypertrophic osteoarthritic changes within the distal two 
thirds of the thoracic spine and the 1st and 2nd lumbar 
vertebra.  An October 1978 X-ray of the dorsal spine showed 
minimal anterior wedging from D6 to D9.  X-ray of the lumbar 
spine in October 1978 showed spondylolysis.  Evaluation of 
the back condition was increased to 20 percent in an October 
1980 rating decision.  

In more recent years, X-rays have been taken solely of the 
lumbosacral spine.  In October 1990, the lumbosacral spine 
was shown to have disc space narrowing at the L4-L5 level 
with vacuum phenomenon and adjacent endplate sclerosis.  
There was mild spondylolisthesis of L4 and L5.  However, 
subsequent X-rays of the lumbosacral spine performed in May 
1991, April 1992, September 1993 and January 1997 showed 
little change from the October 1990 X-ray.  Confirming the X-
ray reports, a magnetic resonance imaging (MRI) of the 
lumbosacral spine performed in July 1992 showed marked 
degenerative changes in the disc space with desiccation 
narrowing and spur formation at L4-L5 and spondylolisthesis 
of L4 over L5.  It also showed moderate degenerative 
hypertrophy of the facet joints and very slight degenerative 
desiccation of the disc space at L3-L4.
The claims file contains treatment records for multiple 
medical problems over the years.  For purposes of this 
increased evaluation claim, records dating from recent years 
are most relevant.  The claims file contains outpatient 
treatment records from the Battle Creek, Michigan VA Medical 
Center (VAMC) dating from February 1992 to July 1993.  There 
was some discussion of spine surgery in July 1992, but 
apparently surgery was not performed because, according to 
the veteran, it was too risky due to the veteran's heart 
condition.  Records dated in September 1992 indicate that the 
veteran has received a transcutaneous electrical nerve 
stimulation (TENS) unit for pain control.  In July 1993 he 
requested a new back brace as his current one was 
deteriorating.

There are no more recent treatment records in the file 
pertaining to the back condition.  However, in January 1997, 
a VA compensation and pension examination was performed.  X-
rays showed arthritic changes at L4-L5 with joint space 
narrowing and vacuum phenomena, as well as first degree 
spondylolisthesis.  At the examination, the veteran 
complained that he had back pain traveling down to the right 
knee on occasion.  He was wearing a brace and was overweight.  
Orthopedic examination revealed no postural abnormalities, no 
kyphosis, and no scoliosis.  The musculature of the back was 
poorly developed.  He had range of motion of 80 degrees 
forward flexion, 25 degrees backward extension, 20 degrees 
lateral flexion bilaterally with pain, and 30 degrees 
rotation bilaterally without pain.  There was no sensory 
deficit, either in the thigh, back of thigh, calf, lateral 
aspect of the foot, or the web of the first and second toes.  
Reflexes were diminished and Babinski's was neutral.  

A special examination for peripheral nerve function was also 
performed in January 1997.  The veteran described infrequent 
episodes of shooting pain going down the right sacroiliac 
area, and at times extending down to the knee.  There was no 
foot drop, no numbness of the lateral aspect of the feet, and 
no numbness of the plantar aspect of the feet.  He used a 
cane, but it was for an unassociated knee injury.  The 
veteran was negative for sensory or motor impairment in the 
upper extremities and lower extremities.  Although the 
veteran had a little bit of shooting pain into the legs, 
there did not appear to be any cord compression.  The 
diagnosis was mild numbness of the back of the right thigh 
and knee.  There was no motor or sensory deficit.  The 
veteran had reported a problem with soiling himself at night, 
but it was determined both on neurological examination and 
rectal examination that this was not caused by spinal cord 
compression.

Arthritis is evaluated under specific codes for limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Arthritis of the lumbar spine is evaluated pursuant to DC 
5292, which provides for a 40 percent evaluation if 
limitation of motion is severe, a 20 percent evaluation if 
moderate and a 10 percent evaluation if slight.  Disabilities 
of the lumbar spine may also be evaluated pursuant to DC 5295 
for lumbosacral strain.  Under this provision, a 40 percent 
evaluation is warranted in severe cases, involving listing of 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; and a 
20 percent evaluation if involving muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Evaluation pursuant to DC 5293 for 
intervertebral disc syndrome is warranted only in cases 
involving neurological findings.

In reviewing the most recent relevant VA medical evidence of 
record, the Board finds that the veteran's arthritis of the 
lumbar spine was productive of no more than slight limitation 
of motion, with flexion to 80 degrees and pain noted only on 
lateral flexion at 20 degrees, on range of motion testing, in 
January 1997.  He therefore is entitled to a 10 percent 
evaluation under DC 5292.  This evaluation adequately 
accounts for functional loss due to pain as most motion 
occurred without pain and there is no indication of 
additional limitation of motion, including lateral flexion 
due to pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-05 (1995).  That is, in considering such 
factors such as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability, the Board finds that the evidence does not show 
that the veteran suffers from additional functional loss due 
such symptomatology to a degree that would support a rating 
in excess of 20 percent under 38 C.F.R. § 4.40, 4.45, 4.59, 
and DeLuca.  A recent VA examiner did note poorly developed 
musculature of the back but this was not attributed to 
arthritis and, in any event, there was no indication that 
this finding resulted in any additional functional limitation 
of the back.  It is pertinent to note that the examiner did 
not record a finding of disuse atrophy of any back muscles, 
and it is again relevant to point out that the veteran's back 
motion was found to be near normal, with flexion to 80 
degrees without pain, and with pain experienced only upon 
lateral flexion to 20 degrees.  There is no indication of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, so as to 
support a 20 percent rating under Code 5295.  

Finally, as service connection is not currently in effect for 
disc disease or intervertebral disc syndrome of the thoracic 
or lumbar spine, 38 C.F.R. § 4.71a, DC 5293 is not 
applicable.  The Board parenthetically notes that, even if 
such criteria were considered, the most recent VA  
neurological examination was essentially normal, aside from 
some complaints of back pain radiating into the right leg, 
and the diagnosis was mild numbness on the back of the right 
thigh and knee.  The pertinent findings and diagnosis is not 
consistent with more than mild intervertebral disc syndrome 
so, even if service connection was in effect, an increased 
rating under Code 5293 would not be warranted.

The veteran's arthritis of the thoracic spine is also 
service-connected.  Slight limitation of motion of the 
thoracic spine, which moves with the lumbar spine, warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.   A 10 percent rating is warranted when, as in this 
case, there is arthritis of a major joint or small group of 
joints and there is some limitation of motion that is  
noncompensable in degree.  38 C.F.R. § 4.71a, Code 5003.  
However, there is no indication of incapacitating symptoms 
(Id) and his current 20 percent rating takes into account his 
arthritis of the thoracic spine with slight limitation of 
motion (10 percent), along with the 10 percent for arthritis 
with slight limitation of motion of the lumbar spine.  In the 
absence of medical evidence of more significant limitation of 
motion of the thoracolumbar spine, a rating in excess of 20 
percent is not warranted under 38 C.F.R. § 4.71a, Codes 5003, 
5291, and 5292.

The veteran's representative has requested an additional 
examination to assess the degree of disability of the 
thoracic spine.  However, the Board finds that the two recent 
VA compensation examinations summarized above, which both 
included a  relevant history and thorough clinical 
evaluation, were adequate for rating purposes.

There is no evidence of frequent periods of hospitalization 
or marked interference with employment that would implicate 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b).  Although the veteran has been unemployed for a 
number of years, there is no evidence in the record that he 
is unable to obtain or retain employment due to his arthritis 
of the lumbar and thoracic (dorsal) spines.


ORDER

A rating in excess of 20 percent for arthritis of the 
thoracic and lumbar spine is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

